Citation Nr: 0102214	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  99-04 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for service-connected degenerative joint disease of 
the left knee, on appeal from the initial grant of service 
connection.

2.  Entitlement to an increased disability rating for 
service-connected right knee replacement, currently evaluated 
as 60 percent disabling.

3.  Entitlement to an effective date earlier than October 25, 
1995, for an allowance of entitlement to a total disability 
rating for compensation purposes based upon individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from January 1953 to 
October 1954 and from January 1955 to April 1956.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from March 1994, August 1996, and July 1998 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in No. Little Rock, Arkansas.  In March 
1994, the RO granted entitlement to service connection for 
degenerative joint disease of the left knee, evaluated as 10 
percent disabling.  In August 1996, the RO denied entitlement 
to a disability rating in excess of 30 percent for service-
connected right knee replacement.  The Board remanded the 
claim for a higher rating for a service-connected left knee 
disorder to the RO for further development in March 1997.

In an August 1997 rating decision, the RO assigned a 
temporary total rating for the veteran's service-connected 
right knee disability effective from October 25, 1995, to 
December 31, 1996, and a 60 percent rating from January 1, 
1997, forward.  The RO denied entitlement to an effective 
date earlier than October 25, 1995, for an allowance of 
entitlement to a TDIU in July 1998.

The claim of entitlement to an effective date earlier than 
October 25, 1995, for an allowance of entitlement to a TDIU 
is addressed in the Remand immediately following this 
decision.

 
FINDING OF FACT

In December 1997, prior to the promulgation of a decision in 
the appeals, the veteran withdrew his appeals concerning the 
claims of entitlement to a disability rating in excess of 10 
percent for service-connected degenerative joint disease of 
the left knee, on appeal from the initial grant of service 
connection, and entitlement to a disability rating in excess 
of 60 percent for service-connected right knee replacement.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
appellant of the claims of entitlement to a disability rating 
in excess of 10 percent for service-connected degenerative 
joint disease of the left knee, on appeal from the initial 
grant of service connection, and entitlement to a disability 
rating in excess of 60 percent for service-connected right 
knee replacement have been met.  38 C.F.R. §§ 20.200, 20.202, 
20.204(b), (c) (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service-connected degenerative joint disease of the left knee 
and service-connected right knee replacement

I.  Factual background

In February 1994, the Board granted the veteran entitlement 
to service connection for a left knee disorder.  By means of 
a March 1994 rating decision, the RO implemented the Board's 
decision.  The RO also assigned a 10 percent disability 
rating for the service-connected degenerative joint disease 
of the left knee.  The veteran was notified of the RO's 
decision and of his appellate rights by letter dated March 
23, 1994.  He submitted a notice of disagreement (NOD) to the 
RO in September 1994.  A statement of the case (SOC) was 
issued on June 30, 1995, and the veteran submitted a 
substantive appeal to the RO on August 4, 1995.

In August 1996, the RO denied entitlement to a disability 
rating in excess of 30 percent for service-connected right 
knee replacement.  The veteran was notified of the RO's 
decision and of his appellate rights by letter dated August 
19, 1996.  He submitted an NOD to the RO in September 1996.  
An SOC was issued on April 21, 1997, and the veteran 
submitted a substantive appeal to the RO on June 18, 1997. 

In an August 1997 rating decision, the RO assigned a 
temporary total rating for the veteran's service-connected 
right knee disability effective from October 25, 1995, to 
December 31, 1996, and a 60 percent rating from January 1, 
1997, forward.  The 10 percent disability rating for the 
service-connected left knee disorder was continued.      

In a signed statement received at the RO in December 1997, 
the veteran stated that he agreed with decisions made by the 
RO in August 1997 (except for the effective date of the 
assignment of his TDIU), although he indicated that he 
thought that his left knee was worse than 10 percent 
disabling.  In August 1998, the veteran's representative also 
indicated that the veteran was not seeking entitlement to 
increased disability ratings.    


II.  Legal analysis

The steps to be taken to perfect an appeal to the Board 
following an adverse determination by an agency of original 
jurisdiction are set out fully in statute and regulations.  
"Appellate review will be initiated by a Notice of 
Disagreement and completed by a substantive appeal after a 
Statement of the Case is furnished as prescribed in this 
section."  38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. 
§ 20.200 (2000). 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  See 38 C.F.R. §§ 20.202, 20.204(b) (2000).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a substantive appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2000).  

In a signed statement received at the RO in December 1997, 
the veteran stated that he agreed with the RO's August 1997 
rating decision which assigned disability ratings for his 
service-connected knee disorders.  His representative further 
stated in August 1998 that the veteran was not seeking higher 
ratings.  This is sufficient to withdraw the pending issues 
on appeal.  The veteran has withdrawn his substantive appeals 
concerning the claims of entitlement to a disability rating 
in excess of 10 percent for service-connected degenerative 
joint disease of the left knee, on appeal from the initial 
grant of service connection, and entitlement to a disability 
rating in excess of 60 percent for service-connected right 
knee replacement.  Hence, there remain no allegations of 
errors of fact or law for appellate consideration.   
Accordingly, the Board does not have jurisdiction to review 
the appeals and they are dismissed.


ORDER

The veteran having withdrawn his appeal, the claim of 
entitlement to a disability rating in excess of 10 percent 
for service-connected degenerative joint disease of the left 
knee, on appeal from the initial grant of service connection, 
is dismissed.

The veteran having withdrawn his appeal, the claim of 
entitlement to a disability rating in excess of 60 percent 
for service-connected right knee replacement is dismissed.



REMAND

Entitlement to an effective date earlier than October 25, 
1995, for an allowance of entitlement to a TDIU

In November 1989, the veteran submitted a claim of 
entitlement to a TDIU to the RO.  The RO notified the veteran 
that his claim was denied in a March 1990 letter.  The 
veteran was also advised of his appellate rights.  In August 
1990, he submitted a VA Form 9 to the RO, in which he 
addressed his contentions as to his unemployability.  This is 
accepted as a notice of disagreement (NOD) with the RO's 
denial of entitlement to TDIU.  The RO did not provide the 
veteran a statement of the case SOC on this issue.  See 
38 C.F.R. §§ 19.29, 19.30, 19.31 (2000); see also 38 U.S.C.A. 
§ 7105(a), (d) (West 1991) ("Appellate review will be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case is 
furnished . . . ."); 38 C.F.R. §§ 20.101, 20.200 (1999); see 
also Bernard v. Brown, 4 Vet. App. 384, 390 (1993) 
(38 U.S.C.A. § 7105 establishes a series of very specific, 
sequential, procedural steps that must be carried out by a 
claimant and the RO before a claimant may secure appellate 
review by the Board.)  

However, entitlement to TDIU has since been granted, 
effective in October 1995.  The veteran having noticed his 
disagreement with the March 1990 denial of entitlement to 
TDIU, the November 1989 claim remained pending until TDIU was 
granted.  Accordingly, in order to determine the proper 
effective date for TDIU, the RO must look to the November 
1989 claim and the evidence relevant to that claim.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law redefines the obligations of VA with 
respect to the duty to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Therefore, on remand the 
RO must comply with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096 (2000) 
(to be codified at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  

The claims are REMANDED for the following:

1.  Ensure that all notification and 
development required by the VCAA is 
completed.  In particular, ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  If there is any 
indication of additional records that may 
have relevance to the November 1989 claim 
for TDIU, but that have not yet been 
requested or associated with the claims 
file, request those records, after 
obtaining any necessary releases from the 
veteran.  Such development encompasses, 
inter alia, notifying the veteran and his 
representative of any information or 
evidence necessary to substantiate the 
claims and making arrangements to obtain 
any relevant records that the veteran 
adequately identifies, including VA 
medical records, private medical records, 
VA vocational and rehabilitation records, 
and Social Security Administration 
records.

2.  Review the veteran's November 1989 
claim of entitlement to a total 
disability evaluation based on individual 
unemployability and all evidence 
pertinent to that claim.  Readjudicate 
the veteran's claim of entitlement to an 
effective date earlier than October 25, 
1995, for an allowance of entitlement to 
a TDIU, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the claim remains denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and given the 
opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran has the right to submit 
additional evidence and argument on the matters that the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is 
to comply with due process considerations.  No inference 
should be drawn regarding the final disposition of these 
claims as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 



